Citation Nr: 9916820	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  92-00 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the upper left thigh, left groin pain, and a 
burning sensation in the left foot, claimed as secondary to a 
service-connected left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.F.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955, with periodic active duty for training in the United 
States Army Reserves from June 1955 to July 1961 and the 
National Guard from August 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the veteran's claim of entitlement to 
service connection for a disability manifested by numbness of 
the upper left thigh, left groin pain, and a burning 
sensation in the left foot, claimed as secondary to a 
service-connected left inguinal hernia repair, was denied.  
The veteran subsequently perfected an appeal of that 
decision.

In a March 1998, the Board remanded the case to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, this 
case is properly before the Board for appellate 
consideration.

The Board finds that the characterization of the issue on the 
first page of this decision most accurately reflects the 
veteran's claim as developed and expressed by the record.  


FINDINGS OF FACT

1.  The veteran's numbness of the left thigh has been related 
to damage to the lateral cutaneous femoral nerve.

2.  The veteran is service-connected for cutaneous nerve 
injury secondary to left inguinal herniorrhaphy.

3.  The veteran's left groin pain has been related to 
entrapment of the ilioinguinal nerve and scar tissue from 
surgeries performed on a service-connected disability.

4.  The veteran's burning sensation of the left foot has been 
related to damage to the femoral nerve due to scar tissue 
from surgeries preformed on a service-connected disability.


CONCLUSION OF LAW

A disability manifested by left groin pain and a burning 
sensation of the left foot is proximately due to the 
veteran's service-connected left inguinal hernia repair.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

The veteran contends that his left thigh numbness, left groin 
pain, and burning sensation in his left foot are due to his 
service-connected left inguinal hernia repair.  Service 
connection may be granted for any disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

The record reveals that the veteran has had several 
operations to repair left inguinal hernias, with the last 
surgery in August 1987.  In 1990 he had a left orchiectomy.  
In an August 1990 Board decision, the veteran was awarded 
service-connection for residuals of his August 1987 left 
inguinal hernia repair.  Outpatient treatment records for the 
period from 1988 to 1991 indicate that the veteran complained 
of left inguinal pain, numbness of the left thigh, and left 
foot pain.  In June and July 1991 outpatient treatment 
records the veteran's causalgia of the left groin were noted 
to be secondary to his previous surgery.  In a February 1992 
treatment report, he was noted to have a possible neuroma or 
nerve entrapment.  In July 1992 a VA compensation examination 
report notes the veteran's complaints of burning pain in the 
left lower extremity, and the examiner states that he 
appeared to have a possible cutaneous nerve injury causing 
causalgic type pain.  In a September 1992 decision, the RO 
granted the veteran's claim of entitlement to service 
connection for a cutaneous nerve injury secondary to his 
service-connected left inguinal hernia repair.  

In July 1993, Dr. Dmytrenko, a private neurologist, 
attributed the veteran's neuralgia of the left groin to 
entrapment of the left ilioinguinal nerve.  This is supported 
by an August 1993 private treatment record indicating the 
presence of paresthesia in a distribution of the ilioinguinal 
nerve, with negative discernible trigger points.  Pain was 
noted upon palpation of the inguinal area, and the assessment 
was probable ilioinguinal nerve damage due to entrapment.  In 
September 1993 the veteran had another private neurological 
evaluation.  The examiner noted the presence of left inguinal 
pain and numbness and stated that the etiology of the pain is 
probably a mixture of scar tissue and possible neuroma 
formation.  

A September 1994 private evaluation noted that the veteran 
reported left groin pain, a burning sensation in the left 
foot, and numbness of the anterior, medial and lateral 
surfaces of the left thigh.  The neurological examination 
noted a decrease in two point discrimination, and sharp/dull 
discrimination, over the distribution of the lateral and 
intermediate cutaneous nerves.  Additionally, the examiner 
noted that the scar position and multiple resections of the 
left inguinal area created a potential for involvement of the 
femoral branch of the genitofemoral nerve and the 
ilioinguinal nerve.  The examiner's assessment was that the 
veteran's complaints were consistent with scar tissue 
involvement of the anterior ilio-pubic-femoral region 
restricting normal hip and lumbo-pelvic mechanics.  Also in 
September 1994 the veteran had a magnetic resonance imaging 
(MRI) examination of his lumbar spine.  The report of the MRI 
states that there was no visible neural compromise and no 
impingement or impression upon the rootlets, apparently 
ruling out spinal causation of the claimed symptoms in the 
veteran's leg.

In September 1995 the veteran underwent a nerve conduction 
study of his left lower extremity.  The study revealed a 
depressed left femoral nerve velocity and was compatible with 
an underlying peripheral polyneuropathy upon which has been 
superimposed a left femoral neuropathy.  In an April 1996 
private treatment report, the examiner reported that the 
veteran's left inguinal pain was secondary to ilioinguinal 
entrapment and causalgia, and confirmed the results of the 
September 1995 study.  In private treatment records from Dr. 
Serrano in July and August 1996 the veteran was diagnosed 
with reflex dystrophy syndrome (RSD) in the left lower 
extremity.  This diagnosis was also put forth in treatment 
records from the Gulf Coast Pain Clinic.  At an April 1997 
hearing before the RO, the veteran testified to his 
symptomatology, left inguinal pain, a burning sensation/pain 
in the left foot, and numbness in the thigh.  He claimed that 
these symptoms were due to RSD as diagnosed by Dr. Serrano.  
However, in a June 1997 VA consultation report, the 
neurologist stated that there was no evidence of RSD.  The 
June 1997 report also attributed the veteran's numbness of 
the left thigh to his already service-connected injury to the 
cutaneous nerve in his left leg.  

Given the medical evidence of record the Board finds that the 
September 1995 nerve conduction study confirms that the 
veteran has damage to the left femoral nerve, and the 
September 1994 and April 1996 private treatment records 
relate this nerve damage to scar tissue.  Further, the 
femoral nerve injury is suggested to be the most likely cause 
of the burning sensation in his left foot.  Additionally, 
multiple private treatment records relate the veteran's left 
inguinal pain to nerve entrapment of the left inguinal nerve, 
which was also attributed to scar tissue.  However, as noted, 
the veteran's left thigh numbness has been related to his 
already service-connected cutaneous nerve injury for which he 
has already been compensated.  Consequently, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's left groin pain is due to 
entrapment of the ilioinguinal nerve and scar tissue from 
surgeries performed on a service-connected disability and 
that the burning sensation in his left foot is due to damage 
to the femoral nerve due to scar tissue from those surgeries.  
Additionally, it is felt that to further delay reaching a 
final decision on this appeal by remanding in order to try to 
obtain additional evidence would not be in the best interests 
of the veteran.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a finding 
that a disability manifested by left groin pain and a burning 
sensation of the left foot is proximately due to the 
veteran's service-connected left inguinal hernia repair.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).


ORDER

Entitlement to service connection for a disability manifested 
by left groin pain and a burning sensation of the left foot 
secondary to service-connected inguinal hernia repair is 
granted.

		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

